PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her vehicle went off the edge of the road on County Route 24, Chestnut Ridge Road, in Barbour County. County Route 24 is a road maintained by respondent in Barbour County. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred on July 3, 1999, at approximately 5:00 p.m. On the clear evening in question, claimant was returning from a trip to a store in her 1990 Lincoln Town Car. Claimant’s vehicle was proceeding from Philippi to Chestnut Ridge Road near the Badger mines on County Route 24. County Route 24, which is about two miles from the Philippi city limits, is a sixteen foot secondary road with a double-yellow centerline. There are no edge lines. Each lane of County Route 24 is about seven to eight feet wide. There is no berm on County Route 24 at the scene of claimant’s accident. There is a guardrail adjacent to the road with a space from the edge of the road to the guardrail. According to claimant, County Route 24 is not wide enough for two vehicle traffic.
As claimant drove her usual route to her residence, she came to what could be termed an “S”shaped up hill curve on the road. Since claimant had experienced problems in the past, she maneuvered her vehicle at a speed of approximately ten miles per hour to avoid any further problems. Claimant was then confronted by an oncoming vehicle. In order to pass the oncoming vehicle, she drove to the right side of her lane whereupon her vehicle went off the paved portion of the road. This situation caused claimant’s vehicle to roll into the guardrail. Afterwards, claimant exited the vehicle, went to her brother-in-law’s and telephoned her husband for *135assistance. The following day, claimant went back and photographed the area in question. Claimant’s vehicle sustained damage in the amount of $3,091.24. Since claimant’s vehicle was insured only under a liability policy, there was no insurance coverage for this incident.
The position of respondent was that it did not have notice regarding the defective condition on the edge of the road on County Route 2 4. R espondent’s search of its daily records did not reveal any prior complaints. County Route 24 is patrolled on a weekly basis for irregularities in the pavement. However, respondent’s County Highway Administrator for Barbour County, Carl W. Dickenson, Jr., stated that the road appeared to be unstable and had to be restabilized.
In this claim, the Court is of the opinion that the edge of the road on County Route 24, Chestnut Ridge Road, at the location of claimant’s incident, was not maintained properly by respondent and created a hazard to the traveling public. The photographic evidence presented by claimant established that the edge of the road had broken away where claimant’s incident occurred. As claimant approached the oncoming vehicle on the narrow road, she carefully attempted to maneuver her vehicle toward the edge of the road. Due to deterioration, there was no road surface to support her vehicle. This condition on County Route 24 constituted negligence on the part of respondent for which the claimant may recover for the damages to her vehicle.
However, the Court is of the further opinion that the estimates submitted by claimant as proof of the damages to her vehicle are suspect and appear to be inflated. The Court has reviewed the invoices and has determined that a 30 percent reduction is fair and reasonable; therefore, the Court reduces the award to the amount of $2,163.87.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $2,163.87.
Award of $2,163.87.